DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (i.e., claims 95-97) in the reply filed on 02/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/22, 03/24/21, 07/30/20 and 01/22/20 was considered by the examiner.

Drawings
The drawings were received on 01/17/20.

Specification
The abstract of the disclosure is objected to because it does not appear to capture the essence of the disclosed/claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation "[the] at least one member selected from the group consisting of a pressure sensor and compressible element" recited in lines 5-6, lines 9-10, lines 12-13 and lines 15-16 - four [4] occurrences - is somehow redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the limitation "a pressure sensor and compressible element" in lines 9-10, 12-13 and 15-16 (three [3] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 itself contains an earlier recitation of "a pressure sensor and compressible element" in lines 5-6, it is immediately unclear whether applicant refers to the same “pressure sensor and compressible element”, or to another/different “pressure sensor” and “compressible element”. If the latter, then it is also unclear which one of the respective “pressure sensor and compressible element” is being referred to. Applicant is 
Claim 95  recites the limitation "the inner wall" and “the outer wall”  in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 95  recites the limitation "each battery module" in line 2 (i.e., implying more than one battery module).  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 contains an earlier recitation of "at least one battery module" in line 2 (i.e., singular: one battery module), it is immediately unclear whether applicant refers to only one battery module per se, or to a plurality of battery modules, or to another/different “battery module”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 95  recites the limitation "one or more battery cells" in lines 11 and lines 18-19 (two [2] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 itself contains an earlier recitation of "one or more electrochemical cells" in line 3, it is immediately unclear whether applicant refers to the same “one or more electrochemical cells”, or to another/different “battery cells”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The language “the at least one member selected from the group consistent of a pressure sensor and compressible element is configured to monitor the pressure sensor or to modulate the compressible element, or both configured to monitor the pressure sensor or to modulate the not be reasonably apprised of the scope of the invention.
Claim 96  recites the limitation "the electrochemical cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 contains an earlier recitation of "one or more electrochemical cells" in line 3, it is immediately unclear whether applicant refers to the same “one or more electrochemical cells”, or to another/different “electrochemical cells”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 97 is indefinite because it appears to be directed to two (2) different statutory inventions (i.e., “An electric or hybrid vehicle comprising the battery module”, or  “An electric or hybrid vehicle comprising the container of claim 95”). Note that claim 95 is solely directed to a container per se, not to a battery module. Thus, the scope of claim 97 is problematic and uncertain. Further, assuming arguendo that applicant further insists on the subject matter of “the battery module” per se, it is totally not understood how the battery module of claim 95 can be 
Claim 97  recites the limitation "the battery module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 contains an earlier recitation of "at least one battery module " in line 2, it is immediately unclear whether applicant refers to the same “at least one battery module”, or to another/different “battery module”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 

To the extent the present claims were understood by the examiner (see 112 rejections), please note the following art rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 95-97 are rejected under 35 U.S.C. 102a1 as being anticipated by Epstein et al 2015/0054460.
As to claims 95-96:
Epstein et al disclose that it is known in the art to make a container/enclosure comprising at least one battery module (0024-0026; 0028-0030; 0031; Figures 2 and 3a-c) including a plurality of battery cells 110 comprising a lithium-based negative electrode 112 and/or a solid-state polymer electrolyte separator 114 (0030-0031; 0073); a compressible/interconnect element 0074]) placed inside the container/enclosure and between the surfaces of the container/enclosure and the battery cells/units (i.e., heat exchanger 142) (0024; 0029; 0033; 0072); a controller 70 or 28 controlling the a compressible/interconnect element to maintain pressure within the battery module (0033; 0035-0041; 0043; 0027; 0043-0045; 0047); and/or to sense the pressure inside, i.e., the air pressure (0045).  

    PNG
    media_image1.png
    472
    579
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    547
    450
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    430
    621
    media_image3.png
    Greyscale

As to claim 97:
Epstein et al teach the disclosed battery module is placed on-board an electric vehicle 20 (0003; 0023; 0034; CLAIM 1 & 21; Figure 1). 
Thus, the present claims are anticipated. 


Claims 95-97 are rejected under 35 U.S.C. 102a1 as being anticipated by Hermann et al 2014/0093760.
As to claims 95-96:
Hermann et al disclose that it is known in the art to make a container/enclosure comprising at least one battery module including a plurality of battery cells comprising a lithium-based negative electrode  and/or a solid-state polymer electrolyte separator (0003; 0008; 0009; 0043; 0064); a compressible structures (0004; 0007; Abstract; see FIGURES 5A-B, 8A, 9-15 & 0005]) placed inside the container/enclosure and between the surfaces of the container/enclosure and the battery cells/units (0004-0006; see FIGURES 5A-B, 8A, 9-15 & 16A-B); a controller controlling the a compressible/interconnect element to maintain pressure within the battery module or to accommodate volumetric expansion (0044; 0071; 0061; 0102-0103; 0113; 0115; 0117; 0131; Abstract; see FIGURES 5A-B, 8A, 9-15 & 16A-B).  

    PNG
    media_image4.png
    735
    602
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    261
    552
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    639
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    576
    457
    media_image7.png
    Greyscale
          
    PNG
    media_image8.png
    430
    468
    media_image8.png
    Greyscale

As to claim 97:
Hermann et al teach the disclosed battery module is used in electric vehicle applications (0060; 0068; 0070). 
Thus, the present claims are anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727